Name: Commission Regulation (EC) No 2772/98 of 21 December 1998 establishing the forecast supply balance and Community aid for the supply to French Guiana of products falling within CN codes 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 used in feedingstuffs for 1999
 Type: Regulation
 Subject Matter: foodstuff;  America;  trade;  economic policy;  agricultural activity;  cooperation policy
 Date Published: nan

 Avis juridique important|31998R2772Commission Regulation (EC) No 2772/98 of 21 December 1998 establishing the forecast supply balance and Community aid for the supply to French Guiana of products falling within CN codes 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 used in feedingstuffs for 1999 Official Journal L 346 , 22/12/1998 P. 0035 - 0037COMMISSION REGULATION (EC) No 2772/98 of 21 December 1998 establishing the forecast supply balance and Community aid for the supply to French Guiana of products falling within CN codes 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 used in feedingstuffs for 1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), as last amended by Regulation (EC) No 2598/95 (2), and in particular Article 3(5) thereof,Whereas Article 3(1) of Regulation (EEC) No 3763/91 introduces an exemption scheme for duties on imports into French Guiana and aid for the supply by the rest of the Community of certain cereal products used in feedingstuffs;Whereas the supply balance for these products for the department of Guiana should be drawn up on the basis of feedingstuffs requirements based on the notifications sent by the competent authorities for the year 1999;Whereas Commission Regulation (EEC) No 388/92 (3), as last amended by Regulation (EC) No 2621/98 (4), lays down detailed rules for the implementation of the specific arrangements for the supply of cereal products to the French overseas departments; whereas those provisions, which supplement Commission Regulation (EEC) No 131/92 (5) for the cereals sector, as last amended by Regulation (EC) No 1736/96 (6), apply to cereals used in feedingstuffs as referred to in this Regulation;Whereas, in accordance with Regulation (EEC) No 3763/91, the amount of the aid for the supply of Community products must be determined in such a way that users are supplied on terms equivalent to exemption from levies on imports from the world market; whereas fixing the aid at an amount equal to the export refund plus a fixed component to take account of conditions for deliveries of small quantities will satisfy this aim;Whereas this Regulation should apply from 1 January 1999;Whereas Article 2 of Council Regulation (EC) No 1103/97 of 17 June 1997 on certain provisions relating to the introduction of the euro (7) provides that as from 1 January 1999, all references to the ecu in legal instruments are to be relaced by references to the euro at the rate of EUR 1 to ECU 1; whereas, for the sake of clarity, the denomination 'euro` should be used in this Regulation since it is to apply from 1 January 1999;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Pursuant to Article 3(1) and (2) of Regulation (EEC) No 3763/91, the forecast supply balance quantities of products falling within CN codes 2309 90 31, 2309 90 33, 2309 90 41, 2309 90 43, 2309 90 51 and 2309 90 53 used in feedingstuffs eligible for exemption from import duties or for Community aid shall be as specified in the Annex.Article 2 The amount of the aid for the supply of feedingstuffs referred to in Article 1 and manufactured from cereals processed in the rest of the Community shall be equal to the export refunds for those products, plus EUR 20 per tonne.Article 3 Article 1(2) and Articles 2 to 7 of Regulation (EEC) No 388/92 shall apply to the supply to French Guiana of the products referred to in Article 1 of this Regulation.Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 356, 24. 12. 1991, p. 1.(2) OJ L 267, 9. 11. 1995, p. 1.(3) OJ L 43, 19. 2. 1992, p. 16.(4) OJ L 329, 5. 12. 1998, p. 14.(5) OJ L 15, 22. 1. 1992, p. 13.(6) OJ L 225, 6. 9. 1996, p. 3.(7) OJ L 162, 19. 6. 1997, p. 1.ANNEX >TABLE>